DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive.
Applicant asserts that the combination of reference Hara, Nishi, and Sionoya fail to suggest at least the amended limitations to the claim.  However, the Examiner respectfully disagrees.
As discussed in the previous Office Action, reference Nishi discloses the control unit that controls image capturing conditions for each region, as claimed.  Additionally, Nishi discloses that its system includes an imaging circuit that:

the first pixel (pixel, 104, at position 1,1) is connected to a first control line (308) where a control signal to control the first pixel is output (individually controlled from S decoder, [0049]),
the second pixel (pixel 104, at position 1,2) is connected to a second control line (308), different from the first control line (select transistor 305 of second pixel is connected to a different control line that the other pixels in the row), where a control signal to control the second pixel is output (individually controlled from S decoder, [0049]),
the first pixel and the second pixel are connected to a common output signal line so that a signal read out from the first pixel and a signal read out from the second pixel are output on the common output signal line (all pixels in the row are read out on the common output line 309.)
Accordingly, these limitations are still read upon by reference Nishi and, accordingly, the combination of Nishi, Hara, and Shionoya.  Accordingly, the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (WO 2014192152 A1) in view of Hara, et al. (US 20070058064 A1) and further in view of Shionoya, et al. (WO 2015001646 A1.)
	Note: For greatest clarity, the following US equivalent documents of the above Japanese WIPO publications will be used for citations in the following rejections:  Nishi (US 20160112644 A1) & Shionoya, et al. (US 20160142645 A1.)

	Regarding claim 1, Nishi discloses an electronic device (1), comprising:
an image sensor (100) having a plurality of unit regions arranged in a row direction (shown in Fig. 2);
a display (50) that displays an image of a subject captured in a first image-capturing region among the plurality of unit regions in the image sensor (Figs. 11 and 12 illustrate two designated different image capturing regions in image sensor 100); and
a control unit (70) that controls the image sensor (100) so as to set image-capturing conditions for the first image-capturing region (Fig. 11 shows, for example, setting an exposure condition (ISO sensitivity) for image capturing region 511 [0065, 0096, 0097]) to be different from image-capturing conditions for a second image-
each unit region of the plurality of unit regions (regions shown, for example, in Fig. 10) of the image sensor includes at least a first pixel and a second pixel, which are arranged in the row direction (pixels shown in rows in Figs. 2/3),
the first pixel (pixel, 104, at position 1,1 in Fig. 3) is connected to a first control line (308) where a control signal to control the first pixel is output (the select transistor 305 is individually pulsed via S decoder, [0049]; select transistors connected to non-shared control lines shown in Fig. 3),
the second pixel (pixel 104, at position 1,2) is connected to a second control line (308), different from the first control line (select transistor 305 of second pixel is connected to a different control line that the other pixels in the row), where a control signal to control the second pixel is output (individually controlled from S decoder, [0049]),
the first pixel and the second pixel are connected to a common output signal line so that a signal read out from the first pixel and a signal read out from the second pixel are output on the common output signal line (all pixels in the row are read out on the common output line 309.)

However, Nishi fails to disclose that a plurality of images are taken of the subject and that the setting of the image capturing condition for each of the regions are 
Hara discloses a camera for adjusting capturing parameters of an image displayed on a displayed, similar to Nishi.  Additionally, Hara discloses a display (16) that displays a plurality of images (31 - 34, 41 - 44) of a subject (child, [0062]) captured in a first image-capturing region among the plurality of unit regions in the image sensor (12); and
a control unit (18) that controls the image sensor (12) so as to set image-capturing conditions (Fig. 3, -2EV to +1EV) for the first image-capturing region by using an image selected from the plurality of images displayed on the display (selecting one of the multiple images (32/33/34) shown on the display adjusts the live view capture image 31.)  Hara discloses that the use of this process showing these multiple images in a user-friendly interface to adjust camera parameters allows users with limited image capture knowledge to intuitively and efficiently adjust camera parameters and obtain a preferred image [0009 - 0012.]
This process can similarly be incorporated with the invention of Nishi.  By providing a plurality of “sample” images as shown in Hara, the system can immediately show to the user how certain adjustments (such as adjustments to ISO or shutter speed, as disclosed in Nishi) will affect the whole image or the image region.  From there, the user can choose the one that looks best for final capture in a user-friendly 
Therefore, it would be obvious to one of ordinary skill in the art to incorporate using a plurality of images and allow for adjusting the parameters based on a selected image of the plurality of images in order to easily and efficiently find and adjust camera parameters, even when the user has limited knowledge of photography.

Lastly, while the combination of Nishi and Hara discloses separating the image into regions, the references fail to disclose automatically detecting a specific subject element from a plurality of subject elements and sets the area as the first image-capturing region, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Shionoya, et al. (hereafter, “Shionoya.”)
Shionoya discloses an image capturing apparatus (1) that divides the images into regions and sets the image capturing conditions of each region to be different from one another (Fig. 10), similar to Nishi.  Additionally, Shionoya discloses that it automatically detects the main subjects in the image (S21), sets the region to be changed based on the detected subject (S22), and then sets the image capturing condition only to the detected subject (S23.)
This process could similarly be included with the combination of Nishi and Hara.  Shionoya allows the camera to obtain and track a specific subject, such as people playing soccer as shown in the example of Shionoya (Fig. 11, 14.)  Then the specific 
Therefore, it would be obvious to one of ordinary skill in the art to include the subject detection of Shionoya in order to obtain a better image of the subject of the image.

Regarding claim 2, the combination satisfies claim 1, wherein Nishi discloses the control unit determines the image-capturing conditions for the first image-capturing region (Fig. 8, S6), based on the subject captured in the first image-capturing region (Fig. 8, S4) and an image-capturing mode set in the image sensor (Fig. 8, S5).
 
Regarding claim 3, the combination satisfies claim 1, wherein Hara, as combined, discloses an image processing unit (DSP, 15) that generates a candidate image (32 - 34, 41 - 44) by varying the image-capturing conditions for the first image-capturing region determined by the control unit (Fig. 3, -2EV to +1EV.)

Regarding claim 4, the combination satisfies claim 3, wherein Hara, as combined, discloses the image processing unit (15) generates a plurality of candidate images (32 - 34, 41 - 44) having varying stages of the image-capturing conditions for the first image-capturing region (Fig. 3, -2EV to +1EV.)

claim 5, the combination satisfies claim 3, wherein Hara, as combined, discloses the image-capturing conditions are at least one of luminance and chroma (brightness adjustment, Fig. 3); and
the image processing unit generates the plurality of candidate images having varying stages of the luminance or the chroma (Fig. 3, -2EV to +1EV.)

Regarding claim 6, the combination satisfies claim 3, wherein Hara, as combined, discloses the image processing unit (15) generates a captured image before a change in the image-capturing conditions for the first image-capturing region as a reference image and also generates the candidate image after the change in the image-capturing conditions for the first image-capturing region (Fig. 3, 33, “Present” image is the current unchanged image as a reference.)
 
Regarding claim 7, the combination satisfies claim 6, wherein Hara, as combined, discloses the image processing unit (15) generates the reference image (33, 43) and an image having a luminance different (32, 34; 41, 42, 44) from a luminance of the reference image (shown in Fig. 3.)
 
Regarding claim 8, the combination satisfies claim 6, wherein Hara, as combined, discloses the image processing unit (15) generates the reference image (33, 43) and Nishi discloses an image having a chroma different from a chroma of the reference image [0076.]

Regarding claim 9, the combination satisfies claim 1, wherein Nishi discloses the first pixel (pixel at position 1,1) has a photoelectric conversion part (PD, 104) that converts light into an electric charge [0037] and a first transfer part (select transistor, 305) that transfers the electric charge converted by the first photoelectric conversion part (select transistor transfers charge onto the output line 309) [0051],
the second pixel (pixel at position 1,2) has a second photoelectric conversion part (PD, 104, for second pixel) that converts light into an electric charge and a second transfer part that transfers the electric charge converted by the second photoelectric conversion part (select transistor for second pixel transfers converted charge onto the output line 309) [0051],
the first transfer part is connected to the first control line (select transistor 305 for first pixel controlled by S decoder via an individually connected line), and
the second transfer part is connected to the second control line (select transistor 305 for second pixel controlled by S decoder via an individually connected line).

Regarding claim 10, the combination satisfies claim 1, wherein Nishi discloses each unit region of the plurality of unit regions further includes a third pixel (pixel at position 1,3 in Fig. 3) that is connected to the common output signal line (30(, and
the third pixel is connected to a third control line (decoder line 308 connected to the select transistor 305 of pixel 1,3), different from the first and second control lines (decoder line 308 for pixel 1,3 is different from the decoders lines for other pixels in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698